Exhibit 10.2

Prudential Financial Executive Officer Severance Policy

Background

Severance. The Prudential Financial Severance Plan for Senior Executives, which
does not include the Chief Executive Officer, provides that in the event of an
involuntary termination that satisfies the conditions in the plan, an executive
would be entitled to severance payments ranging from 12 to 18 months of salary
and bonus.

Change of Control. On October 10, 2006, the Board amended the Change of Control
Program as reported on a Form 8-K filed with the Securities and Exchange
Commission. The primary changes include:

 

  •   The payment multiple for Tier 1 executives (currently 12 executives,
including the Chief Executive Officer) will be reduced from three times salary
and bonus to two times salary and bonus.

 

  •   The entire amount of the payment for Tier 1 executives will be contingent
on the executive executing a non-competition agreement. Currently, the execution
of a non-competition agreement is required to increase the payment from two
times salary and bonus to three times salary and bonus.

 

  •   The calculation of “bonus” will be changed from the “higher of the last
bonus or the average of the three prior years’ bonuses” to the “average of the
three prior years’ bonuses”.

 

  •   The Company’s obligation to reimburse the executive for any excise tax
liability incurred as a result of change of control payments will be eliminated
for all participants.

Under the terms of the Program plan documents, these changes become effective
one year following notice to the participants.

Policy

On October 10, 2006, the Board adopted the following policy:

The Company will not enter into any severance or change in control agreements
with any of its executive officers that provide for benefits that exceed 2.99
times the sum of the officer’s base salary and most recently earned cash bonus
without shareholder approval or ratification.

For purposes of this policy, benefits do not include (a) the value of
accelerated vesting of previously-granted equity-based awards in accordance with
the terms of a shareholder approved plan; (b) previously-earned retirement
benefits; or (c) other amounts previously earned or accrued under any of the
Company’s compensation or benefit plans.

The Compensation Committee of the Board of Directors will have authority to
interpret and implement this policy. This policy will not apply to payments
under the Change of Control Program until the changes approved on October 10,
2006 become effective.